
	
		II
		110th CONGRESS
		2d Session
		S. 3723
		IN THE SENATE OF THE UNITED STATES
		
			December 8
			 (legislative day, November 20), 2008
			Ms. Cantwell introduced
			 the following bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To establish a framework for coordination and cooperation
		  on energy and environmental issues among the United States, the People’s
		  Republic of China, and India, and for other purposes.
	
	
		1.FindingsCongress makes the following
			 findings:
			(1)The United
			 States, the People’s Republic of China (China), and the Republic of India
			 (India) account for 35 percent of the world’s demand for petroleum. All 3
			 countries are negatively impacted by high and volatile oil and petroleum prices
			 and have a common interest in avoiding global supply shocks, developing
			 alternative fuel sources, and lessening reliance on supplies of oil and
			 petroleum from unstable regions of the world.
			(2)China, the United
			 States, and India are respectively the top 3 producers and consumers of coal in
			 the world.
			(3)The United
			 States, China, and India respectively represent the largest, second largest,
			 and fifth largest electricity generators in the world.
			(4)China is likely
			 the world’s largest source of anthropogenic greenhouse gas emissions, followed
			 closely by the United States, and India is the world’s fifth largest greenhouse
			 gas emitter.
			(5)According to the
			 World Bank, 16 of the world’s 20 most polluted cities are in China. Ninety
			 percent of all rivers in China show signs of significant pollution, and 62
			 percent of China’s waterways are unsuitable for fish. Several areas in India
			 have heavy metal and chemical contamination in concentrations many times higher
			 than international health standards.
			(6)Given these
			 shared energy challenges, the United States, China, and India have a vested
			 interest in partnering on policies that could help avoid future tensions over
			 limited and geographically constrained energy resources.
			(7)Mutually
			 beneficial scientific, technological, and trade partnerships between the United
			 States, China, and India can accelerate the transition to more sustainable and
			 secure energy supplies, such as wind, solar, biofuels, and clean coal, and
			 provide tremendous economic, environmental, and security benefits for all 3
			 nations.
			2.PolicyIt is the policy of the United States to
			 develop an informed dialogue with China and India regarding the sustainable use
			 of energy and the protection of the environment, the promotion of best
			 practices for clean energy and technology investments, and the development and
			 transfer of energy and environmental technologies based on fair and robust
			 international trading regimes.
		3.Establishment of
			 Congressional-Executive Commission to coordinate energy and environmental
			 issues relating to the United States, China, and India
			(a)EstablishmentThere is established a
			 Congressional-Executive Commission on Clean Energy Trade Between Key Consuming
			 Nations (in this Act referred to as the Commission) to
			 coordinate energy and environmental issues relating to the United States,
			 China, and India.
			(b)Goal of the
			 Commission
				(1)In
			 generalThe goal of the Commission is to establish a dialogue
			 among the United States, China, and India to promote the policy described in
			 section 2.
				(2)DialogueThe
			 Commission shall provide a cooperative and collaborative dialogue in the
			 following areas:
					(A)Development and
			 promotion of clean, efficient, and secure electricity production and
			 transmission.
					(B)Development and
			 promotion of clean water, water quality management, and safe drinking
			 water.
					(C)Development and
			 promotion of clean air and air quality management.
					(D)Development and
			 promotion of clean and efficient transportation.
					(E)Conservation and
			 management of forests and wetlands, and the ecosystems of forests and
			 wetlands.
					(c)Membership of
			 the Commission
				(1)Selection and
			 appointment of membersThe Commission shall be composed of 17
			 members as follows:
					(A)Five Members of
			 the House of Representatives, appointed by the Speaker of the House of
			 Representatives, of which—
						(i)3
			 members shall be selected from the majority party; and
						(ii)2
			 members shall be selected, after consultation with the minority leader of the
			 House, from the minority party.
						(B)Five Members of
			 the Senate, appointed by the President of the Senate, of which—
						(i)3
			 members shall be selected, after consultation with the majority leader of the
			 Senate, from the majority party; and
						(ii)2
			 members shall be selected, after consultation with the minority leader of the
			 Senate, from the minority party.
						(C)One
			 representative of the Department of State, appointed by the President from
			 among officers and employees of that Department.
					(D)One
			 representative of the Department of Energy, appointed by the President from
			 among officers and employees of that Department.
					(E)One
			 representative of the Environmental Protection Agency, appointed by the
			 President from among officers and employees of that Agency.
					(F)One
			 representative of the Department of Commerce, appointed by the President from
			 among officers and employees of that Department.
					(G)Three at-large
			 representatives, appointed by the President from among the officers and
			 employees of the executive branch of the Government.
					(2)Chairperson and
			 cochairperson
					(A)Designation of
			 chairpersonAt the beginning of each odd-numbered Congress, the
			 President of the Senate, on the recommendation of the majority leader, shall
			 designate 1 of the members of the Commission from the Senate as Chairperson of
			 the Commission. At the beginning of each even-numbered Congress, the Speaker of
			 the House of Representatives shall designate 1 of the members of the Commission
			 from the House as Chairperson of the Commission.
					(B)Designation of
			 cochairpersonAt the beginning of each odd-numbered Congress, the
			 Speaker of the House of Representatives shall designate 1 of the members of the
			 Commission from the House as Cochairperson of the Commission. At the beginning
			 of each even-numbered Congress, the President of the Senate, on the
			 recommendation of the majority leader, shall designate 1 of the members of the
			 Commission from the Senate as Cochairperson of the Commission.
					(3)Votes of the
			 commissionDecisions of the Commission, including adoption of
			 reports and recommendations, shall be made by a majority vote of the members of
			 the Commission present and voting.
				(4)QuorumTwo-thirds
			 of the members of the Commission shall constitute a quorum for purposes of
			 conducting business.
				(d)Annual
			 report
				(1)In
			 generalThe Commission shall submit a report to the President and
			 the Congress not later than September 15, 2009, and annually thereafter,
			 setting forth the assessments and analyses described in paragraph (2), the
			 recommendations described in paragraph (3), and the assessment and accounting
			 described in paragraph (4). The Commission may submit to the President and
			 Congress reports that supplement annual reports described in this subsection,
			 as appropriate.
				(2)Contents of
			 annual reportThe report required by paragraph (1) shall include
			 the following for the 12-month period preceding the report:
					(A)A comprehensive
			 assessment of China's and India’s efforts to initiate or implement programs
			 associated with the policy described in section 2.
					(B)An analysis of
			 the state of energy supply and demand challenges and environmental protection
			 issues shared by China, India, and the United States, as well as how those
			 challenges and issues impact the greater global community.
					(C)An analysis of
			 the funding levels and support for research and development and commercial
			 investment in clean energy and environmental technologies, products, and
			 services by China and India.
					(D)An analysis of
			 the issues regarding technology transfer and sharing, including the role that
			 intellectual property protection plays in limiting trade in clean energy
			 technologies among China, India, and the United States.
					(E)An analysis of
			 export and import data regarding trade among China, India, and the United
			 States for clean energy and environmental technologies, products, and
			 services.
					(F)An analysis of
			 the patterns of trade and investment between China and India, and their major
			 trading partners (other than the United States) with respect to clean energy
			 and environmental technologies, products, and services that appear to be
			 substantively different from trade and investment patterns between China,
			 India, and the United States and the impact those differences have on
			 commercial opportunities to United States businesses.
					(3)RecommendationsThe
			 Commission shall include in the report required by paragraph (1)
			 recommendations for action by Congress and the President on—
					(A)how to maximize
			 the development and deployment of clean energy and environmental technologies,
			 products, and services in China, India, and the United States; and
					(B)how to ensure
			 that trade in such technologies, products, and services benefits the interests
			 of the United States.
					(4)Expenditure of
			 appropriationsThe report required by paragraph (1) shall include
			 an assessment and accounting of how the Commission used any appropriations made
			 to the Commission.
				4.Testimony of
			 witnesses; production of evidence; issuance of subpoenas; administration of
			 oaths
			(a)In
			 generalIn carrying out the
			 provisions of this Act, the Commission may require, by subpoena or otherwise,
			 the attendance and testimony of such witnesses and the production of such
			 books, records, correspondence, memoranda, papers, documents, and
			 electronically recorded data as the Commission considers necessary.
			(b)SubpoenasSubpoenas may be issued only pursuant to a
			 2/3 vote of members of the Commission present and voting.
			 Subpoenas may be issued over the signature of the Chairperson of the Commission
			 or any member designated by the Chairperson, and may be served by any person
			 designated by the Chairperson or such member. The Chairperson of the
			 Commission, or any member designated by the Chairperson, may administer oaths
			 to any witnesses.
			5.Staff of the
			 Commission
			(a)Personnel and
			 administration committeeThe Commission shall have a personnel
			 and administration committee composed of the Chairperson, the Cochairperson,
			 the senior member of the Commission from the minority party of the House of
			 Representatives, and the senior member of the Commission from the minority
			 party of the Senate.
			(b)Committee
			 functions
				(1)In
			 generalAll decisions pertaining to the hiring, firing, and
			 fixing of pay of personnel of the Commission shall be by a majority vote of the
			 personnel and administration committee, except that—
					(A)the Chairperson
			 shall be entitled to appoint and fix the pay of the staff director, and the
			 Cochairperson shall be entitled to appoint and fix the pay of the
			 Cochairperson's senior staff member; and
					(B)the Chairperson
			 and Cochairperson shall each have the authority to appoint, with the approval
			 of the personnel and administration committee, at least 4 professional staff
			 members who shall be responsible to the Chairperson or the Cochairperson (as
			 the case may be) who appointed them.
					(2)Appointment;
			 payThe personnel and administration committee may appoint and
			 fix the pay of such other personnel as the committee considers
			 desirable.
				(3)Staff
			 appointmentsAll staff appointments shall be made without
			 regard—
					(A)to the provisions
			 of title 5, United States Code, governing appointments in the competitive
			 service; or
					(B)to the provisions
			 of chapter 51 and subchapter III of chapter 53 of such title relating to
			 classification and general schedule pay rates.
					(4)Qualifications
			 of professional staffThe personnel and administration committee
			 shall ensure that the professional staff of the Commission consists of persons
			 with expertise in the areas following:
					(A)Energy.
					(B)Environmental
			 protection.
					(C)Trade.
					(D)Chinese and
			 Indian politics, economics, and language.
					(5)Commission
			 employees as congressional employeesFor purposes of pay and
			 other employment benefits, rights, and privileges, and for all other purposes,
			 any employee of the Commission shall be considered to be a congressional
			 employee as defined in section 2107 of title 5, United States Code.
				6.Authorization of
			 appropriations for the Commission
			(a)Authorization;
			 disbursements
				(1)AuthorizationThere
			 are authorized to be appropriated to the Commission $5,000,000 for each of the
			 fiscal years 2009 through 2013 to carry out the provisions of this Act. Any
			 sums appropriated to the Commission shall remain available until
			 expended.
				(2)DisbursementsAppropriations
			 to the Commission shall be disbursed on vouchers approved—
					(A)jointly by the
			 Chairperson and the Cochairperson; or
					(B)by a majority of
			 the members of the personnel and administration committee established pursuant
			 to section 5(a).
					(b)Foreign travel
			 for official purposesForeign travel for official purposes by
			 members and staff of the Commission may be authorized by either the Chairperson
			 or the Cochairperson.
			(c)Printing and
			 binding costsFor purposes of
			 costs relating to printing and binding, including the costs of personnel
			 detailed from the Government Printing Office, the Commission shall be deemed to
			 be a committee of Congress.
			7.SunsetThe Commission shall terminate on September
			 30, 2013.
		
